1                 CHAD T. WISHCHUK, SBN 214779
                    EMAIL: cwishchuk@ftblaw.com
                  MARLENE C. NOWLIN, SBN 156457
2                   EMAIL: mnowlin@ftblaw.com
                     ADAM C. WITT, SBN 271502
3                     EMAIL: awitt@ftblaw.com

      FINCH, THORNTON & BAIRD, LLP
4                       ATTORNEYS AT LAW
                 4747 EXECUTIVE DRIVE – SUITE 700
5           SAN DIEGO, CALIFORNIA 92121-3107
                    TELEPHONE: (858) 737-3100
6                    FACSIMILE: (858) 737-3101



7    Attorneys for Defendant AlphaCore Capital LLC
8    Susan Brown
9    Susan Brown Legal Services
     388 Market Street, Suite 1300
10
     San Francisco, California 94111
11   susan@susanbrownlegal.com
     Telephone: 415.712.3026
12

13   [Additional counsel appear on signature page]

14   Attorneys for Eugene Mannacio and the Proposed Class
15                            UNITED STATES DISTRICT COURT
16                         NORTHERN DISTRICT OF CALIFORNIA
17                                      OAKLAND DIVISION
18   EUGENE MANNACIO, individually                  CASE NO: 4:20-cv-08679-HSG
     and on behalf of all others similarly
19   situated,                                      STIPULATED PROTECTIVE ORDER
20         Plaintiff,                               Assigned to:
                                                    Hon. Haywood S. Gilliam, Jr.,
21   v.                                             Courtroom 2
22   ALPHACORE CAPITAL LLC,                         Complaint Filed: December 8, 2020
                                                    Trial Date:      Not Set
23         Defendant.
24   / / / / /
25   / / / / /
26   / / / / /
27   / / / / /
28   / / / / /


     STIPULATED PROTECTIVE ORDER                                        4:20-cv-08679-HSG
                   1   I.    PURPOSES AND LIMITATIONS
                   2         A.     Disclosure and discovery activity in this action is likely to involve
                   3   production of confidential, proprietary, or private information for which special
                   4   protection from public disclosure and from use for any purpose other than
                   5   prosecuting this litigation is warranted. Accordingly, the parties hereby stipulate
                   6   to petition the Court to enter the following Stipulated Protective Order. The
                   7   parties acknowledge that this Order does not confer blanket protections on all
                   8   disclosures or responses to discovery and that the protection it affords from
                   9   public disclosure and use extends only to the limited information or items that are
                  10   entitled to confidential treatment under the applicable legal principles. The
                  11   parties further acknowledge, as set forth in Section XIII(C), below, that this
                  12   Protective Order does not entitle them to file confidential information under seal;
                  13   Civil Local Rule 79-5 sets forth the procedures that must be followed and the
                  14   standards that will be applied when a party seeks permission from the Court to
                  15   file material under seal.
                  16   II.   GOOD CAUSE STATEMENT
                  17         A.     This action is likely to involve proprietary, confidential, and private
                  18   documents and information including, without limitation, customer relationship
                  19   management data and related documents and information, personal identifying
                  20   information of individuals, financial documents and information, private
                  21   consumer records, trade secrets, client and potential client information, and other
                  22   confidential, private, commercial, financial, technical and/or proprietary
                  23   information for which special protection from public disclosure outside of this
                  24   action is warranted. Such confidential and proprietary materials and information
                  25   consists of, among other things, confidential business or financial information,
                  26   information regarding confidential business practices, (including information
                  27   implicating privacy rights of third parties), information otherwise generally
                  28   unavailable to the public, or which may be privileged or otherwise protected from
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                2
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATED PROTECTIVE ORDER                                       4:20-cv-08679-HSG
                   1   disclosure under state or federal statutes, court rules, case decisions, or common
                   2   law. Accordingly, to expedite the flow of information, to facilitate the prompt
                   3   resolution of disputes over confidentiality of discovery materials, to adequately
                   4   protect information the parties are entitled to keep confidential, to ensure that the
                   5   parties are permitted reasonable necessary uses of such material in preparation
                   6   for and in the conduct of trial, to address their handling at the end of the
                   7   litigation, and serve the ends of justice, a protective order for such information is
                   8   justified in this matter. It is the intent of the parties that information will not be
                   9   designated as confidential for tactical reasons and that nothing be so designated
                  10   without a good faith belief that it has been maintained in a confidential, non-
                  11   public manner, and there is good cause why it should not be part of the public
                  12   record of this case.
                  13   III.   DEFINITIONS
                  14          A.     Action: This pending federal lawsuit.
                  15          B.     Challenging Party: A Party or Non-Party that challenges the
                  16   designation of information or items under this Order.
                  17          C.     “CONFIDENTIAL” Information or Items: Information (regardless
                  18   of how it is generated, stored, or maintained) or tangible things that qualify for
                  19   protection under Federal Rule of Civil Procedure 26(c), and as described above in
                  20   the Good Cause Statement.
                  21          D.     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                  22   Information or Items: Extremely sensitive information (regardless of how it is
                  23   generated, stored, or maintained) or tangible things that qualify for protection
                  24   under Federal Rule of Civil Procedure 26(c), and as described above in the Good
                  25   Cause Statement.
                  26          E.     Counsel: Outside Counsel of Record and House Counsel (as well as
                  27   their support staff).
                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                  3
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATED PROTECTIVE ORDER                                          4:20-cv-08679-HSG
                   1          F.      Designating Party: A Party or Non-Party that designates information
                   2   or items that it produces in disclosures or in responses to discovery as
                   3   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                   4   ONLY.”
                   5          G.      Disclosure or Discovery Material: All items or information,
                   6   regardless of the medium or manner in which it is generated, stored, or
                   7   maintained (including, among other things, testimony, transcripts, and tangible
                   8   things), that are produced or generated in disclosures or responses to discovery in
                   9   this matter.
                  10          H.      Expert: A person with specialized knowledge or experience in a
                  11   matter pertinent to the litigation who has been retained by a Party or its counsel
                  12   to serve as an expert witness or as a consultant in this Action.
                  13          I.      House Counsel: Attorneys who are employees of a party to this
                  14   Action. House Counsel does not include Outside Counsel of Record or any other
                  15   outside counsel.
                  16          J.      Non-Party: Any natural person, partnership, corporation,
                  17   association, or other legal entity not named as a Party to this action.
                  18          K.      Outside Counsel of Record: Attorneys who are not employees of a
                  19   party to this Action but are retained to represent or advise a party to this Action
                  20   and have appeared in this Action on behalf of that party or are affiliated with a
                  21   law firm which has appeared on behalf of that party, and includes support staff.
                  22          L.      Party: Any party to this Action, including all of its officers,
                  23   directors, employees, consultants, retained experts, and Outside Counsel of
                  24   Record (and their support staffs).
                  25          M.      Producing Party: A Party or Non-Party that produces Disclosure or
                  26   Discovery Material in this Action.
                  27   / / / / /

                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                  4
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATED PROTECTIVE ORDER                                          4:20-cv-08679-HSG
                   1         N.     Professional Vendors: Persons or entities that provide litigation
                   2   support services (e.g., photocopying, videotaping, translating, preparing exhibits
                   3   or demonstrations, and organizing, storing, or retrieving data in any form or
                   4   medium) and their employees and subcontractors.
                   5         O.     Protected Material: Any Disclosure or Discovery Material that is
                   6   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                   7   ATTORNEYS’ EYES ONLY.”
                   8         P.     Receiving Party: A Party that receives Disclosure or Discovery
                   9   Material from a Producing Party.
                  10   IV.   SCOPE
                  11         A.     The protections conferred by this Order cover not only Protected
                  12   Material (as defined above), but also (1) any information copied or extracted
                  13   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                  14   Protected Material; and (3) any testimony, conversations, or presentations by
                  15   Parties or their Counsel that might reveal Protected Material.
                  16         B.     Any use of Protected Material at trial shall be governed by the
                  17   orders of the trial judge.
                  18   V.    DURATION
                  19         A.     Even after final disposition of this litigation, the confidentiality
                  20   obligations imposed by this Order shall remain in effect until a Designating Party
                  21   agrees otherwise in writing or a court order otherwise directs. Final disposition
                  22   shall be deemed to be the later of (1) dismissal of all claims and defenses in this
                  23   Action, with or without prejudice; and (2) final judgment herein after the
                  24   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews
                  25   of this Action, including the time limits for filing any motions or applications for
                  26   extension of time pursuant to applicable law.
                  27   / / / / /
                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                 5
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATED PROTECTIVE ORDER                                         4:20-cv-08679-HSG
                   1   VI.   DESIGNATING PROTECTED MATERIAL
                   2         A.     Exercise of Restraint and Care
                                    in Designating Material for Protection
                   3

                   4                1.     Each Party or Non-Party that designates information or items
                   5   for protection under this Order must take care to limit any such designation to
                   6   specific material that qualifies under the appropriate standards. The Designating
                   7   Party must designate for protection only those parts of material, documents,
                   8   items, or oral or written communications that qualify so that other portions of the
                   9   material, documents, items, or communications for which protection is not
                  10   warranted are not swept unjustifiably within the ambit of this Order.
                  11                2.     Mass, indiscriminate, or routinized designations are
                  12   prohibited. Designations that are shown to be clearly unjustified or that have been
                  13   made for an improper purpose (e.g., to unnecessarily encumber the case
                  14   development process or to impose unnecessary expenses and burdens on other
                  15   parties) may expose the Designating Party to sanctions.
                  16                 3.    If it comes to a Designating Party’s attention that information
                  17   or items that it designated for protection do not qualify for protection, that
                  18   Designating Party must promptly notify all other Parties that it is withdrawing the
                  19   inapplicable designation.
                  20         B.     Manner and Timing of Designations
                  21                1.     Except as otherwise provided in this Order (see, e.g., Section
                  22   B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or Discovery
                  23   Material that qualifies for protection under this Order must be clearly so
                  24   designated before the material is disclosed or produced.
                  25                2.     Designation in conformity with this Order requires the
                  26   following:
                  27   / / / / /
                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                 6
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATED PROTECTIVE ORDER                                        4:20-cv-08679-HSG
                   1                (a)    For information in documentary form (e.g., paper or
                   2   electronic documents, but excluding transcripts of depositions or other pretrial or
                   3   trial proceedings), that the Producing Party affix at a minimum, the legend
                   4   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                   5   ONLY” (hereinafter “Confidentiality Legend”), to each page that contains
                   6   protected material. If only a portion or portions of the material on a page qualifies
                   7   for protection, the Producing Party also must clearly identify the protected
                   8   portion(s) (e.g., by making appropriate markings in the margins).
                   9                (b)    A Party or Non-Party that makes original documents available
                  10   for inspection need not designate them for protection until after the inspecting
                  11   Party has indicated which documents it would like copied and produced. During
                  12   the inspection and before the designation, all of the material made available for
                  13   inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’
                  14   EYES ONLY.” After the inspecting Party has identified the documents it wants
                  15   copied and produced, the Producing Party must determine which documents, or
                  16   portions thereof, qualify for protection under this Order. Then, before producing
                  17   the specified documents, the Producing Party must affix the “Confidentiality
                  18   Legend” to each page that contains Protected Material. If only a portion or
                  19   portions of the material on a page qualifies for protection, the Producing Party
                  20   also must clearly identify the protected portion(s) (e.g., by making appropriate
                  21   markings in the margins).
                  22                (c)    For testimony given in deposition or in other pretrial or trial
                  23   proceedings that the Designating Party identify on the record, before the close of
                  24   the deposition, pretrial or trial proceedings, or within 14 days after receipt of the
                  25   deposition exhibits or transcript of such proceedings. Unless otherwise stipulated
                  26   in writing, all testimony, transcripts, and exhibits will be treated as
                  27   “CONFIDENTIAL” until 14 days following the receipt of the transcript and
                  28   exhibits.
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                 7
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATED PROTECTIVE ORDER                                         4:20-cv-08679-HSG
                   1                (d)   For information produced in form other than document and
                   2   for any other tangible items, that the Producing Party affix in a prominent place
                   3   on the exterior of the container or containers in which the information is stored
                   4   the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                   5   ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information
                   6   warrants protection, the Producing Party, to the extent practicable, shall identify
                   7   the protected portion(s).
                   8          C.    Inadvertent Failure to Designate
                   9                1.    If timely corrected, an inadvertent failure to designate
                  10   qualified information or items does not, standing alone, waive the Designating
                  11   Party’s right to secure protection under this Order for such material. Upon timely
                  12   correction of a designation, the Receiving Party must make reasonable efforts to
                  13   assure that the material is treated in accordance with the provisions of this Order,
                  14   including by taking the steps set forth in Section XI below.
                  15   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                  16          A.    Timing of Challenges
                  17                1.    Any party or Non-Party may challenge a designation of
                  18   confidentiality at any time that is consistent with the Court’s Scheduling Order.
                  19          B.    Meet and Confer
                  20                1.    The Challenging Party shall initiate the dispute resolution
                  21   process under Local Rule 37.1 et seq.
                  22          C.    The burden of persuasion in any such challenge proceeding shall be
                  23   on the Designating Party. Frivolous challenges, and those made for an improper
                  24   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                  25   parties) may expose the Challenging Party to sanctions. Unless the Designating
                  26   Party has waived or withdrawn the confidentiality designation, all parties shall
                  27   / / / / /

                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                8
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATED PROTECTIVE ORDER                                       4:20-cv-08679-HSG
                   1   continue to afford the material in question the level of protection to which it is
                   2   entitled under the Producing Party’s designation until the Court rules on the
                   3   challenge.
                   4   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
                   5          A.    Basic Principles
                   6                1.     A Receiving Party may use Protected Material that is
                   7   disclosed or produced by another Party or by a Non-Party in connection with this
                   8   Action only for prosecuting, defending, or attempting to settle this Action. Such
                   9   Protected Material may be disclosed only to the categories of persons and under
                  10   the conditions described in this Order. When the Action has been terminated, a
                  11   Receiving Party must comply with the provisions of Section XIV below. For the
                  12   avoidance of doubt, the parties shall not use any Protected Material to solicit new
                  13   clients or recruit additional or superior class representatives in any existing or
                  14   anticipated litigation, including this case.
                  15                2.     Protected Material must be stored and maintained by a
                  16   Receiving Party at a location and in a secure manner that ensures that access is
                  17   limited to the persons authorized under this Order.
                  18          B.    Disclosure of “CONFIDENTIAL” and “HIGHLY
                  19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items
                  20          1. Unless otherwise ordered by the Court or permitted in writing by the
                  21   Designating Party, a Receiving Party may disclose any information or item
                  22   designated “CONFIDENTIAL” only to:
                  23                (a)    The Receiving Party’s Outside Counsel of Record in this
                  24   Action, as well as employees of said Outside Counsel of Record to whom it is
                  25   reasonably necessary to disclose the information for this Action, and the
                  26   Receiving Party’s House Counsel;
                  27   / / / / /

                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                  9
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATED PROTECTIVE ORDER                                        4:20-cv-08679-HSG
                   1                  (b)   The officers, directors, and employees of the Receiving Party
                   2   to whom disclosure is reasonably necessary for this Action and who have signed
                   3   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   4                  (c)   Experts (as defined in this Order) of the Receiving Party to
                   5   whom disclosure is reasonably necessary for this Action and who have signed the
                   6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   7                  (d)   The Court and its personnel;
                   8                  (e)   Court reporters and their staff;
                   9                  (f)   Professional jury or trial consultants, mock jurors, and
                  10   Professional Vendors to whom disclosure is reasonably necessary or this Action
                  11   and who have signed the “Acknowledgment and Agreement to be Bound”
                  12   attached as Exhibit A hereto;
                  13                  (g)   The author or recipient of a document containing the
                  14   information or a custodian or other person who otherwise possessed or knew the
                  15   information;
                  16                  (h)   During their depositions, witnesses in the action to whom
                  17   disclosure is reasonably necessary and who have signed the “Acknowledgment
                  18   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
                  19   Designating Party or ordered by the court. Pages of transcribed deposition
                  20   testimony or exhibits to depositions that reveal Protected Material must be
                  21   separately bound by the court reporter and may not be disclosed to anyone except
                  22   as permitted under this Stipulated Protective Order; and
                  23                  (i)   Any mediator or settlement officer, and their supporting
                  24   personnel, mutually agreed upon by any of the parties engaged in settlement
                  25   discussions.
                  26   / / / / /

                  27   / / / / /

                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                 10
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATED PROTECTIVE ORDER                                        4:20-cv-08679-HSG
                   1                2.     Unless otherwise ordered by the Court or permitted in writing
                   2   by the Designating Party, a Receiving Party may disclose any information or item
                   3   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
                   4   to the persons who fall within the scope of Paragraphs 1.a, 1.c, 1.d, 1.e, 1.f, 1.g,
                   5   and 1.i.
                   6                3.     If a timely written objection is made under Paragraph 3.b, the
                   7   parties must meet and confer to try to resolve the matter by agreement within
                   8   seven days of the written objection. If no agreement is reached, the Party seeking
                   9   to make the disclosure may initiate the dispute resolution process under Local
                  10   Rule 37.1 et seq. The burden of persuasion shall be on the objecting party.
                  11   IX.   PROTECTED MATERIAL SUBPOENAED
                             OR ORDERED PRODUCED IN OTHER LITIGATION
                  12

                  13         A.     If a Party is served with a subpoena or a court order issued in other
                  14   litigation that compels disclosure of any information or items designated in this
                  15   Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
                  16   EYES ONLY” that Party must:
                  17                1.     Promptly notify in writing the Designating Party. Such
                  18   notification shall include a copy of the subpoena or court order;
                  19                2.     Promptly notify in writing the party who caused the subpoena
                  20   or order to issue in the other litigation that some or all of the material covered by
                  21   the subpoena or order is subject to this Protective Order. Such notification shall
                  22   include a copy of this Protective Order; and
                  23                3.     Cooperate with respect to all reasonable procedures sought to
                  24   be pursued by the Designating Party whose Protected Material may be affected.
                  25         B.     To allow the Designating Party an opportunity to be heard, the Party
                  26   served with the subpoena or order may not produce the Designating Party’s
                  27   confidential information until at least 10 days after providing notice to the
                  28   Designating Party. If the Designating Party timely seeks a protective order, the
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                 11
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATED PROTECTIVE ORDER                                         4:20-cv-08679-HSG
                   1   Party served with the subpoena or court order shall not produce any information
                   2   designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
                   3   – ATTORNEYS’ EYES ONLY” before a determination by the Court from which
                   4   the subpoena or order issued, unless the Party has obtained the Designating
                   5   Party’s permission. The Designating Party shall bear the burden and expense of
                   6   seeking protection in that court of its confidential material and nothing in these
                   7   provisions should be construed as authorizing or encouraging a Receiving Party
                   8   in this Action to disobey a lawful directive from another court.
                   9   X.    A NON-PARTY’S PROTECTED MATERIAL
                             SOUGHT TO BE PRODUCED IN THIS LITIGATION
                  10

                  11         A.     The terms of this Order are applicable to information produced by a
                  12   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                  13   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced
                  14   by Non-Parties in connection with this litigation is protected by the remedies and
                  15   relief provided by this Order. Nothing in these provisions should be construed as
                  16   prohibiting a Non-Party from seeking additional protections.
                  17         B.     In the event that a Party is required, by a valid discovery request, to
                  18   produce a Non-Party’s confidential information in its possession, and the Party is
                  19   subject to an agreement with the Non-Party not to produce the Non-Party’s
                  20   confidential information, then the Party shall:
                  21                1.     Promptly notify in writing the Requesting Party and the Non-
                  22   Party that some or all of the information requested is subject to a confidentiality
                  23   agreement with a Non-Party;
                  24                2.     Promptly provide the Non-Party with a copy of the Protective
                  25   Order in this Action, the relevant discovery request(s), and a reasonably specific
                  26   description of the information requested; and
                  27                3.     Make the information requested available for inspection by
                  28   the Non-Party, if requested.
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                12
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATED PROTECTIVE ORDER                                        4:20-cv-08679-HSG
                   1         C.        If the Non-Party fails to seek a protective order from this court
                   2   within 14 days of receiving the notice and accompanying information, the
                   3   Receiving Party may produce the Non-Party’s confidential information
                   4   responsive to the discovery request. If the Non-Party timely seeks a protective
                   5   order, the Receiving Party shall not produce any information in its possession or
                   6   control that is subject to the confidentiality agreement with the Non-Party before
                   7   a determination by the court. Absent a court order to the contrary, the Non-Party
                   8   shall bear the burden and expense of seeking protection in this court of its
                   9   Protected Material.
                  10   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                  11         A.        If a Receiving Party learns that, by inadvertence or otherwise, it has
                  12   disclosed Protected Material to any person or in any circumstance not authorized
                  13   under this Protective Order, the Receiving Party must immediately (1) notify in
                  14   writing the Designating Party of the unauthorized disclosures, (2) use its best
                  15   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform
                  16   the person or persons to whom unauthorized disclosures were made of all the
                  17   terms of this Order, and (4) request such person or persons to execute the
                  18   “Acknowledgment and Agreement to be Bound” that is attached hereto as
                  19   Exhibit A.
                  20   XII. PRIVILEGED OR OTHERWISE PROTECTED MATERIAL
                  21         A.        Privilege Logs: When withholding information as subject to a claim
                  22   of privilege or other protection, the Designating Parties obligations are set forth
                  23   in Federal Rule of Civil Procedure 26(b)(5)(A), except the Designating Party
                  24   shall have no obligation to log protected information generated after the filing of
                  25   this lawsuit.
                  26         B.        Inadvertent Production: When a Producing Party gives notice to
                  27   Receiving Parties that certain inadvertently produced material is subject to a
                  28   claim of privilege or other protection, the obligations of the Receiving Parties are
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                   13
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATED PROTECTIVE ORDER                                          4:20-cv-08679-HSG
                   1   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). The inadvertent
                   2   production of privileged material will not waive the attorney-client privilege or
                   3   the attorney work-product doctrine, or be used in any manner as evidence in
                   4   support of any such alleged waiver. This provision is not intended to modify
                   5   whatever procedure may be established in an e-discovery order that provides for
                   6   production without prior privilege review. Pursuant to Federal Rule of Evidence
                   7   502(d) and (e), insofar as the parties reach an agreement on the effect of
                   8   disclosure of a communication or information covered by the attorney-client
                   9   privilege or work product protection, the parties may incorporate their agreement
                  10   in the Protective Order submitted to the Court.
                  11   XIII. MISCELLANEOUS
                  12         A.     Right to Further Relief
                  13                1.     Nothing in this Order abridges the right of any person to seek
                  14   its modification by the Court in the future.
                  15         B.     Right to Assert Other Objections
                  16                1.     No Party waives any right it otherwise would have to object to
                  17   disclosing or producing any information or item on any ground not addressed in
                  18   this Protective Order. Similarly, no Party waives any right to object on any
                  19   ground to use in evidence of any of the material covered by this Protective Order.
                  20         C.     Filing Protected Material
                  21                1.     A Party that seeks to file under seal any Protected Material
                  22   must comply with Civil Local Rule 79-5. Protected Material may only be filed
                  23   under seal pursuant to a court order authorizing the sealing of the specific
                  24   Protected Material at issue. If a Party’s request to file Protected Material under
                  25   seal is denied by the Court, then the Receiving Party may file the information in
                  26   the public record unless otherwise instructed by the Court.
                  27   / / / / /
                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                14
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATED PROTECTIVE ORDER                                       4:20-cv-08679-HSG
                   1   XIV. FINAL DISPOSITION
                   2          A.    After the final disposition of this Action, as defined in Section V,
                   3   within sixty (60) days of a written request by the Designating Party, each
                   4   Receiving Party must return all Protected Material to the Producing Party or
                   5   destroy such material. As used in this subdivision, “all Protected Material”
                   6   includes all copies, abstracts, compilations, summaries, and any other format
                   7   reproducing or capturing any of the Protected Material. Whether the Protected
                   8   Material is returned or destroyed, the Receiving Party must submit a written
                   9   certification to the Producing Party (and, if not the same person or entity, to the
                  10   Designating Party) by the 60 day deadline that (1) identifies (by category, where
                  11   appropriate) all the Protected Material that was returned or destroyed and (2)
                  12   affirms that the Receiving Party has not retained any copies, abstracts,
                  13   compilations, summaries or any other format reproducing or capturing any of the
                  14   Protected Material. Notwithstanding this provision, Counsel are entitled to retain
                  15   an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                  16   / / / / /

                  17   / / / / /

                  18   / / / / /

                  19   / / / / /

                  20   / / / / /

                  21   / / / / /

                  22   / / / / /

                  23   / / / / /

                  24   / / / / /

                  25   / / / / /

                  26   / / / / /

                  27   / / / / /

                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                15
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATED PROTECTIVE ORDER                                        4:20-cv-08679-HSG
                   1   transcripts, legal memoranda, correspondence, deposition and trial exhibits,
                   2   expert reports, attorney work product, and consultant and expert work product,
                   3   even if such materials contain Protected Material. Any such archival copies that
                   4   contain or constitute Protected Material remain subject to this Protective Order as
                   5   set forth in Section V.
                   6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                   7   DATE: June 22, 2021                     Respectfully submitted,
                   8                                           FINCH, THORNTON & BAIRD, LLP
                   9

                  10                                           By: s/ Marlene C. Nowlin
                                                                      CHAD T. WISHCHUK
                  11                                                  MARLENE C. NOWLIN
                                                                      ADAM C. WITT
                  12                                           Attorneys for Defendant AlphaCore Capital
                                                               LLC
                  13
                       DATE: June 22, 2021                     PARONICH LAW, P.C.
                  14

                  15
                                                               By: s/Anthony I. Paronich
                  16                                                 ANTHONY I. PARONICH
                                                                     Pro Hac Vice
                  17                                           Attorneys for Plaintiff Eugene Mannacio
                  18           I, Marlene C. Nowlin, attest that Anthony I. Paronich, counsel for plaintiff,
                  19   agrees to the above stipulation and has authorized the filing of this document.
                  20
                                                                      s/ Marlene C. Nowlin
                  21                                                  MARLENE C. NOWLIN
                  22

                  23   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                  24

                  25   DATE: 6/23/2021                         __________________________________
                                                               United States District Judge
                  26

                  27

                  28   2087.006/3M70993.axm
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                 16
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATED PROTECTIVE ORDER                                        4:20-cv-08679-HSG
                   1                                        EXHIBIT A
                   2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                   3         I, _____________________________ [print or type full name], of
                   4   _________________ [print or type full address], declare under penalty of perjury
                   5   that I have read in its entirety and understand the Stipulated Protective Order that
                   6   was issued by the United States District Court for the Northern District of
                   7   California on [date] in the case of ___________ [insert formal name of the case
                   8   and the number and initials assigned to it by the court]. I agree to comply with
                   9   and to be bound by all the terms of this Stipulated Protective Order and I
                  10   understand and acknowledge that failure to so comply could expose me to
                  11   sanctions and punishment in the nature of contempt. I solemnly promise that I
                  12   will not disclose in any manner any information or item that is subject to this
                  13   Stipulated Protective Order to any person or entity except in strict compliance
                  14   with the provisions of this Order.
                  15         I further agree to submit to the jurisdiction of the United States District
                  16   Court for the Northern District of California for the purpose of enforcing the
                  17   terms of this Stipulated Protective Order, even if such enforcement proceedings
                  18   occur after termination of this action.
                  19         I hereby appoint __________________________ [print or type full name]
                  20   of _______________________________________ [print or type full address and
                  21   telephone number] as my California agent for service of process in connection
                  22   with this action or any proceedings related to enforcement of this Stipulated
                  23   Protective Order.
                  24   Date: ______________________________________
                  25   City and State where sworn and signed: _________________________________
                  26   Printed name: _______________________________
                  27   Signature: __________________________________
                  28
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                 17
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                       STIPULATED PROTECTIVE ORDER                                        4:20-cv-08679-HSG
